Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This application is a 371 of PCT/IN2016/050260.
The after final amendment filed on January 5, 2021 has been entered.
	 
Response to Arguments
 	Applicant’s amendment and arguments filed on January 5, 2021 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Claim Rejections - 35 USC § 112
The amended claims no longer read on any modified yeast strain of Saccharomyces cerevisiae having accession number MCC 0069.  Therefore, the rejection of claims 1-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn.
In view of Applicant’s statement that the strain recited in claim 1 will be available to the public under the conditions specified in 37 CFR 1.808, the rejection of claims 1-11 withdrawn. 
  
Claim Rejections - 35 USC § 102 
The amended claims no longer read on any modified yeast strain of Saccharomyces cerevisiae having accession number MCC 0069.  Since Sridhar does not teach or suggest the specific strain recited in claim 1, the rejection of claim(s) 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Sridhar (Bioresour Technol. 2002 Jul;83(3):199-202.  Effect of UV radiation on thermotolerance, ethanol tolerance and osmotolerance of Saccharomyces cerevisiae VS1 and VS3 strains. – cited previously on from PTO-892) has been withdrawn. 

 Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 16, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-22 allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  The Examiner has found no teaching or suggestion in the prior art directed to Saccharomyces cerevisiae having accession number MCC 0069, which is obtained by exposure of S. cerevisiae to ultraviolet light.     

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is 571-272-0935.  The examiner can normally be reached M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

/YONG D PAK/Primary Examiner, Art Unit 1652